DETAILED ACTION

This Office Action is in response to Applicant's application and preliminary amendment filed on February 19, 2021.  Currently, claims 21-40 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/26/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly (US 2008/0300951 A1) in view of Papke et al. (US 2011/0231419 A1) (hereinafter Papke) in view of Rodgers (US 2008/0033752 A1)

Claims 21 and 24:
Kelly, as shown, discloses the following limitations:
A method  (and corresponding system – see para [0023], showing corresponding computer structure of the system) of workforce optimization, the method comprising: acquiring video data obtained from a plurality of video cameras in a facility comprising a plurality of departments (see para [0010]-[0011], showing video surveillance of departments and aisle); 
analyzing the video data to identify a number of people in each department (see para [0020]-[0022], showing analysis for multiple departments and providing staffing count and also overall population at a location); 
determining a current customer-to-employee ratio for each department based on the video analysis from the identified number of people in each department and the identified location of each employee (see para [0020]-[0022], showing analysis for multiple departments and for considering all of the employees and see explanation below about how Papke further shows the specific location for employees is known)
Kelly, however, does not specifically disclose wherein the identification of a location of each employee comprises analyzing the acquired video data to identify the particular employee based on a visually identifiable feature worn by all employee.  In analogous art, Papke discloses the following limitations:
analyzing the video data to identify a location of each employee of a plurality of employees in the facility, wherein the identification of a location of each employee comprises analyzing the acquired video data to identify the particular employee based on a visually identifiable feature worn by all employees (see para [0048]-[0050], showing total occupancy count for each zone and where employees have badges with RFID transponders which would show their specific location and see para [0049], "employees may wear badges which include RFID transponders. The use of non-imaged based sensor(s) 137 may allow the analyzer 130 to distinguish employees from customer in a total occupancy count, allowing the number of customers to be accurately determined.”)
receiving from a workforce management server a target customer-to-employee ratio for each department (see para [0049], "assess the number or ratio of customers per unit area, the number or ration of employees per unit area, and/or the ratio of employees to customers for a given area or zone.”);
determining that at least one particular department is understaffed based on a comparison of the current customer-to-employee ratios for each department to the target customer-to-employee ratios for each department (see para [0068], "monitor the flow of people and/or other objects between loading zone 330 and retail zone...ensure adequate staffing levels" ); 
generating at least one suggested employee deployment (see para [0087], "The event records and/or metadata also make it possible to report and compare relative success different stores have at attracting customers to respective regions 520. With such information, decisions can be made regarding staffing levels, product distribution, and other business related matters.") 
Examiner further notes that because the specific location is known in Papke by the RFID transponder (para [0048]-[0050]), that the combination of references then shows the employee location can be identified to the exact location by using such a tool like an RFID transponder on the employees.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Kelly with Papke because adding a way of identifying the employees by a feature worn can improve the functionality of the video analysis by being able to identify the people (see Papke, para [0003]-[0007]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for video analysis reporting as taught by Papke in the method for dynamic staffing using population count of Kelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kelly and Papke does not specifically disclose moving the suggested employee from another department to one of the departments identified as understaffed.  In analogous art, Rodgers discloses the following limitations:
generating at least one suggested employee deployment for at least one understaffed department, wherein the deployment comprises moving the suggested employee from another department to one of the departments identified as understaffed (see para [0032], "Staff-to-patient ratios can also be stratified by department for an entire health care facility or for a department." and see para [0083], "tracking staff-to-patient ratios at a facility. Staff-to-patient ratios can be tracked facility wide, by department (for staff members or patients), by staff member subgroup or in some combination thereof. Thus, multiple different staff-to-patient ratios can be simultaneously tracked." and see para [0089], where maintaining a ratio based on a comparison of between actual ratio and a sufficient ratio can be considered equivalent to a suggested deployment given broadest reasonable interpretation), 
wherein the at least one suggested employee deployment is based on a prioritization of which employee of the plurality of employees to deploy (see para [0031], "Staff subgroups can be divided by skill level, position, type of work, etc. For example, separate cumulative staff-to-patient contact time values can be maintained for as corresponding different staff subgroups, such as, doctors, nurses, nursing assistants, physical therapy personnel, occupational therapy personnel, house cleaning personnel, cafeteria personnel, social work personnel, speech therapy personnel, etc. A contact time threshold can be used to filter out non-meaningful contact, such as, for example, when patient and staff members merely pass each other in the hall." where skill level and type of work can be considered a type of prioritization given broadest reasonable interpretation); and implementing the at least one suggested employee deployment based on the prioritization (claim 3 and para [0033], showing selecting the employee and calculating staff based on employee skill)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Kelly and Papke with Rodgers because using more specific data to make such suggestions such as the current ratios at departments can improve the quality of service provided by being able to better provide for the needs of the customers (see Rodgers, para [0005]-[0008]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring staff/patient contacts and ratios as taught by Rodgers in the Kelly and Papke combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 22-23 and 25-26:
	Further, Kelly discloses the following limitations:
wherein the prioritization is based on the relative location of the suggested employee to the particular department (see para [0014], "For example, employees may be provided with cellular phones that include global positioning system (GPS) equipment. The voice portal may determine, using the GPS information, the location of the employee and determine how long it should take for the employee to come in. The GPS information may also be utilized in determining whether to call the employee in the first place")

Claims 27 and 30:
Kelly, as shown, discloses the following limitations of claims 27 and 30:
A method (and corresponding system – see para [0023], showing corresponding computer structure of the system) of workforce optimization, the method comprising: acquiring analyzed video data obtained from a plurality of video cameras in a facility comprising a plurality of departments (see para [0010]-[0011], showing video surveillance of departments and aisles), wherein the analyzed video data includes an identification of a total number of customers in each department and an identification of a location of each employee in each department (see para [0020]-[0022], showing analysis for multiple departments and providing staffing count and also overall population at a location), 
wherein the deployment comprises moving a suggested employee from another department (see para [0021]-[0023], where a request for presence of employee is equivalent to a deployment).
Kelly, however, does not specifically disclose wherein the identification of the location of each employee in each department is based on analyzing the video data to identify each employee based on a visually identifiable feature worn by all employees.  In analogous art, Papke discloses the following limitations:
wherein the analyzed video data includes an identification of a total number of customers in each department and an identification of a location of each employee in each department (see para [0048]-[0050], showing total occupancy count for each zone and where employees have badges with RFID transponders which would show their specific location);
wherein the identification of the location of each employee in each department is based on analyzing the video data to identify each employee based on a visually identifiable feature worn by all employees (see para [0049], "employees may wear badges which include RFID transponders. The use of non-imaged based sensor(s) 137 may allow the analyzer 130 to distinguish employees from customer in a total occupancy count, allowing the number of customers to be accurately determined.” and see para [0048]-[0050] and see Fig 1 where these sensors are part of the video analysis system 100);
identifying at least one particular department is understaffed or overstaffed based on a comparison of a customer-to-employee ratio for each department and a target customer-to- employee ratio for each department (see para [0049], “assess the number or ratio of customers per unit area, the number or ration of employees per unit area, and/or the ratio of employees to customers for a given area or zone.” and see para [0068], “monitor the flow of people and/or other objects between loading zone 330 and retail zone...ensure adequate staffing levels”);
generating at least one suggested employee deployment for each department that is identified as being understaffed or overstaffed (see para [0087], showing decisions can be made regarding staffing levels for respective regions)
Examiner further notes that because the specific location is known in Papke by the RFID transponder (para [0048]-[0050]), that the combination of references then shows the employee location can be identified to the exact location by using such a tool like an RFID transponder on the employees.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Kelly with Papke because adding a way of identifying the employees by a feature worn can improve the functionality of the video analysis by being able to identify the people (see Papke, para [0003]-[0007]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for video analysis reporting as taught by Papke in the method for dynamic staffing using population count of Kelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kelly and Papke, however, do not specifically disclose a department identification.  In analogous art, Rodgers discloses the following limitations:
Kelly and Papke do not specifically disclose wherein the deployment comprises moving a suggested employee from another department to the department identified as being understaffed or overstaffed.  In analogous art, Rodgers discloses the following limitations:
wherein the deployment comprises moving a suggested employee from another department to the department identified as being understaffed or overstaffed (see para [0032], "Staff-to-patient ratios can also be stratified by department for an entire health care facility or for a department." and see para [0083], "tracking staff-to-patient ratios at a facility. Staff-to-patient ratios can be tracked facility wide, by department (for staff members or patients), by staff member subgroup or in some combination thereof. Thus, multiple different staff-to-patient ratios can be simultaneously tracked." and see para [0089], where maintaining a ratio based on a comparison of between actual ratio and a sufficient ratio can be considered equivalent to a suggested deployment given broadest reasonable interpretation).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Kelly and Papke with Rodgers because using more specific data to make such suggestions such as the current ratios at departments can improve the quality of service provided by being able to better provide for the needs of the customers (see Rodgers, para [0005]-[0008]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring staff/patient contacts and ratios as taught by Rodgers in the Kelly and Papke combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 28 and 31:
Kelly and Papke do not specifically disclose wherein the deployment comprises moving a suggested employee from another department to the department identified as being understaffed or overstaffed.  In analogous art, Rodgers discloses the following limitations:
wherein each suggested employee deployment includes a department identification (see para [0032], "Staff-to-patient ratios can also be stratified by department for an entire health care facility or for a department."), the current customer-to-employee ratio (see para [0083], "tracking staff-to-patient ratios at a facility. Staff-to-patient ratios can be tracked facility wide, by department (for staff members or patients), by staff member subgroup or in some combination thereof. Thus, multiple different staff-to-patient ratios can be simultaneously tracked." where tracking implies current and see para [0009], showing real-time tracking), and a suggested specific employee for deployment to the department in the department identification (see para [0089],  where maintaining a ratio based on a comparison of between actual ratio and a sufficient ratio can be considered equivalent to a suggested deployment given broadest reasonable interpretation)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring staff/patient contacts and ratios as taught by Rodgers in the Kelly and Papke combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 29 and 32:
	Further, Kelly discloses the following limitations:
providing a message corresponding to the at least one suggested employee deployment to a mobile computing device, wherein the mobile computing device is associated with a manager (see para [0016]-[0017], [0021]-[0023], showing call manager to coordinate with employees using computing device)

Claims 33-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kelly (US 2008/0300951 A1) in view of Papke et al. (US 2011/0231419 A1) (hereinafter Papke) in view of Munzer et al. (US 2013/0159203 A1) (hereinafter Munzer)

Claims 33-34 and 37-38:
Kelly discloses the following limitations of claims 33-34 and 37-38:
A method (and corresponding system – see para [0023], showing corresponding computer structure of the system) of workforce optimization, the method comprising: acquiring video data obtained from a plurality of video cameras (see para [0010]-[0011], showing video surveillance of departments and aisle); 
analyzing the video data to identify a number of people in each location of a plurality of locations depicted by the plurality of video cameras (see para [0020]-[0022], showing analysis for multiple departments and providing staffing count and also overall population at a location); 
analyzing the video data to identify at least one location of the plurality of locations that needs an employee redistribution (see para [0021]-[0023], where a request for presence of employee is equivalent to a redistribution),  and
Kelly does not specifically disclose wherein the identification of a position of each employee comprises analyzing the acquired video data to identify each employee based on a visually identifiable feature worn by all employees.  In analogous art, Papke discloses the following limitations:
analyzing the video data to identify a position of each employee of a plurality of employees, wherein the identification of a position of each employee comprises analyzing the acquired video data to identify each employee based on a visually identifiable feature worn by all employees (see para [0048]-[0050], showing total occupancy count for each zone and where employees have badges with RFID transponders which would show their specific location and see para [0049], "employees may wear badges which include RFID transponders. The use of non-imaged based sensor(s) 137 may allow the analyzer 130 to distinguish employees from customer in a total occupancy count, allowing the number of customers to be accurately determined.”);
determining a current customer-to-employee ratio for each location based on the video analysis from the identified customer load and the identified position of each employee (see para [0049], "assess the number or ratio of customers per unit area, the number or ration of employees per unit area, and/or the ratio of employees to customers for a given area or zone.”);
generating at least one suggested employee deployment for each location identified for employee redistribution , wherein the deployment comprising moving a suggested employee from the identified location to another location (see para [0068], “monitor the flow of people and/or other objects between loading zone 330 and retail zone...ensure adequate staffing levels” and see para [0087], showing decisions can be made regarding staffing levels for respective regions).
Examiner further notes that because the specific location is known in Papke by the RFID transponder (para [0048]-[0050]), that the combination of references then shows the employee location can be identified to the exact location by using such a tool like an RFID transponder on the employees.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Kelly with Papke because adding a way of identifying the employees by a feature worn can improve the functionality of the video analysis by being able to identify the people (see Papke, para [0003]-[0007]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for video analysis reporting as taught by Papke in the method for dynamic staffing using population count of Kelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Kelly and Papke do not specifically disclose wherein the identification of the at least one location includes an analysis of the position of each employee to identify at least one undesired employee behavior.  In analogous art, Munzer discloses the following limitations:
wherein the identification of the at least one location includes an analysis of the position of each employee to identify at least one undesired employee behavior (see para [0051], "map view 398 shows a map 400 of the geographical locations of employees represented in the employee database. For example, the map 400 can include graphical clusters 402, 404 representing groups of employees who work at offices of a company. The graphical clusters 402, 404 represent multiple employees and can include a number indicating how many employees work at that location. Graphical clusters can have a color and/or size that varies depending on the number of employees. For example, a cluster having a higher number of employees (e.g., higher than a threshold value) can be shown in blue, while a cluster 404 having a lower number of employees can be shown in red. The color and/or size can be indicated by a legend 406.")
wherein the undesired employee behavior is an identification of employee clustering in one of the plurality of locations (see para [0051], "map view 398 shows a map 400 of the geographical locations of employees represented in the employee database. For example, the map 400 can include graphical clusters 402, 404 representing groups of employees who work at offices of a company. The graphical clusters 402, 404 represent multiple employees and can include a number indicating how many employees work at that location. Graphical clusters can have a color and/or size that varies depending on the number of employees. For example, a cluster having a higher number of employees (e.g., higher than a threshold value) can be shown in blue, while a cluster 404 having a lower number of employees can be shown in red. The color and/or size can be indicated by a legend 406.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Kelly and Papke with Munzer because identifying undesired employee behavior can enable an organization to how to optimize organization (see Munzer, para [0003]-[0004]).      
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for personnel management as taught by Munzer in the Kelly and Papke combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 35 and 39:
Kelly, however, does not specifically disclose for each location, determining if the location is overstaffed based on a comparison of the current customer-to- employee ratios for the location to a target customer-to-employee ratios.  In analogous art, Papke discloses the following limitations:
for each location, determining if the location is overstaffed based on a comparison of the current customer-to- employee ratios for the location to a target customer-to-employee ratios (see para [0049], "assess the number or ratio of customers per unit area, the number or ration of employees per unit area, and/or the ratio of employees to customers for a given area or zone.” and see para [0068], "monitor the flow of people and/or other objects between loading zone 330 and retail zone...ensure adequate staffing levels"  )
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for video analysis reporting as taught by Papke in the method for dynamic staffing using population count of Kelly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 36 and 40:
Kelly and Papke do not specifically disclose wherein the locations identified for employee redistribution are locations determined to be overstaffed
wherein the locations identified for employee redistribution are locations determined to be overstaffed (see para [0051], "graphical clusters 402, 404 represent multiple employees and can include a number indicating how many employees work at that location. Graphical clusters can have a color and/or size that varies depending on the number of employees. For example, a cluster having a higher number of employees (e.g., higher than a threshold value) can be shown in blue, while a cluster 404 having a lower number of employees can be shown in red. The color and/or size can be indicated by a legend 406.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for personnel management as taught by Munzer in the Kelly and Papke combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Medina et al. (US 20080059278 A1), a system for offering uptime adjustments to a work schedule

Kohn et al. (US 20050080658 A1), a method for determining a near optimal resource schedule

deSilva et al. (US 20050004828 A1), a system for preference scheduling of staffing resources


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624